Citation Nr: 1634208	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder manifested by insomnia, to include as secondary to his service-connected pseudofolliculitis barbae (PFB).  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to an initial evaluation in excess of 10 percent for PFB.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran did not appeal an administrative decision in September 1979 which determined that his service from February 1975 to February 13, 1977 was honorable, but his service from February 14, 1977 to June 25, 1979 was under other than honorable conditions, which barred him from receiving VA monetary benefits for any disability that either began during or was otherwise caused by that later period of service.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2015).  Thus, the Board will not consider his period of service from February 14, 1977 to June 25, 1979 as a basis for service connection for in-service incurrence or aggravation of his claimed disabilities.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

An unappealed March 1980 rating decision denied service connection for PFB and a back disorder.  Thereafter a February 2006 rating decision granted service connection for PFB and assigned an initial 10 percent rating, all effective September 26, 2002 (date of receipt of the application to reopen that claim).  

A February 2007 Board denial of service connection for a low back condition was upheld in January 2010 on appeal to the United States Court of Appeals for Veterans Claims (Court).  

A July 2010 rating decision rating decision granted an earlier effective date for service connection for PFB with the retroactive assignment of a 10 percent disability rating, all effective October 18, 1979, (date of receipt of the original claim for service connection) based upon a finding of clear and unmistakable error (CUE) in the March 1980 denial of service connection for PFB.  In October 2010 the Veteran filed a Notice of Disagreement (NOD) to the assignment of the 10 percent disability rating (alleging that 30 percent should be assigned under the old version of Diagnostic Code 7806).  

In an April 2011 the Board found that the Veteran had withdrawn his claim for service connection for psoriasis and denied service connection for arthritis, urinary incontinence, insomnia, claimed as secondary to service-connected PFB, and headaches.  Also, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was denied.  That decision noted that claims for service connection for an acquired psychiatric disorder, including anxiety and depression, claimed as secondary to service-connected PFB, as well a higher initial rating for PFB had been raised but not adjudicated and, so, were referred to the RO for appropriate action.  

The Veteran appealed the denials of service connection for insomnia (claimed as secondary to service-connected PFB), and headaches to the United States Court of Appeals for Veterans Claims (Court) which in a November 2012 Memorandum decision vacated that part of the April 2011 Board decision and remanded those claims to the Board.  

In June 2013 the Board again referred claims for service connection for an acquired psychiatric disorder, including anxiety and depression, claimed as secondary to service-connected PFB.  The Board remanded the matter of the initial rating for PFB for the issuance of a Statement of the Case (SOC), and to allow for perfecting an appeal as to that issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  That appeal has now been perfected.  

In June 2013 the Board remanded the issues of service connection for insomnia and service connection for headaches for further development, to include VA examinations.  

Thereafter, in October 2015 the Board noted that the issues of service connection for insomnia and for headaches were in remand status (the development requested in the 2013 Board remand not yet having been accomplished) and the only issue addressed was the rating for service-connected PFB.  

The Board notes that insomnia is a symptom of sleep disturbance and, from the record, finds that the Veteran is actually claiming service connection for a sleep disorder manifested by insomnia and, so, the issue has been recharacterized as stated on the title page.  

In the June 2013 Board remand it was noted that from a September 2010 statement by the Veteran it was not clear whether he was seeking service connection for a urological disability and that matter was referred to the RO.  In this regard, the Board points out that the Veteran did not appeal the Board's April 2011 denial of service connection for urinary incontinence.  The matter of whether the Veteran is seeking to reopen a claim for service connection for urinary incontinence is again referred to the RO for clarification.  

The Board notes that a June 2005 Board decision found new and material evidence to reopen a claim for service connection for a low back disorder, and the subsequent Board denial of that claim on the merits in February 2007 was upheld by the Court in January 2010.  In a September 2010 VA Form 21-4138, Statement in Support of Claim the Veteran alleged that there was clear and unmistakable error (CUE) in the March 1980 RO denial of service connection for a low back disorder.  This was addressed in an RO letter dated September 21, 2010, providing notice under the Veterans Claims Assistance Act of 2000.  This matter has not been adjudicate by the RO, including whether the March 1980 rating decision may not be attacked due to having been subsumed in the subsequent Board decision in February 2007 and the Court's decision in January 2010.  In VA Form 21-4138, Statement in Support of Claim in July 2011 the Veteran withdrew this motion for revision of the March 1980 rating decision on the basis of CUE.  However, in a latter VA Form 21-4138 in September 2011 he again referenced this very matter of CUE in the March 1980 RO.  Thus, it is not clear if the Veteran seeks, again, to reassert this motion for revision and, so, this matter should be clarified.  Moreover, in numerous letters from the Veteran he has continued to reference a belief in entitlement to service connection for a back disorder.  

Thus, the matters of a motion to revise the March 1980 rating denying service connection for a low back disorder and the claim for service connection for an acquired psychiatric disorder, and applications to reopen a claim for service connection for a back disorder are referred to the RO for initial consideration.  38 C.F.R. § 19.9(b) (2015).  



FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a current sleep disorder, to include a sleep disorder manifested by insomnia. 

2.  The Veteran has tension headaches but they are not demonstrated to be of service onset or to have been aggravated during his recognized service, and his tension headaches are unrelated to any event or incidence of his recognized service.  

3.  Since receipt on October 18, 1979, the Veteran's service-connected PFB has not been manifested by visible or palpable loss of tissue; tender or painful or otherwise symptomatic scarring; asymmetry or disfigurement of any degree; the use of systemic including corticosteroidal medication, even topically; or involvement of the total body surface are of more than 5 percent or involvement of the total exposed body surface of more than 8 percent. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, manifested by insomnia, to include as secondary to service-connected PFB, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.14 (2015).  

2.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

3.  The criteria for an initial evaluation in excess of 10 percent for PFB are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806, 7813, 7814; prior to and after August 30, 2002.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As to the claims for service connection, the VCAA duty imposed on VA to provide notice of how to substantiate a claim was satisfied by letters in April 2006 and March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to the claim for an increased rating, this appeal stems from a rating decision which retroactively granted service connection and retroactive assigned a 10 percent rating.  As such, this claim arises from a disagreement with the initial disability rating assigned following the retroactive grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also imposes a duty to assist, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained VA outpatient treatment (VAOPT) records, Social Security Administration (SSA) records, and private treatment records.  The Veteran submitted private treatment records and submitted duplicate copies of STRs, SSA records, and private clinical records.  In October 2011 and May 2012 the RO requested, with a signed release, all treatment records of the Veteran's treating psychiatrist, Dr. Nguyen, and those records are now on file. 

In VA Form 9, Appeal to the Board, the Veteran reported that he had been treated for psoriasis in 1979 shortly after release from his second period of service at the Little Rock Air Force Base.  In June 2008 a negative reply was received as to a request for STRs records from the 314th Medical Group as to records from January 1st to December 31st 1980.  

As to the claim for an increased rating for PFB, over the course of the several decades which this appeal addresses the Veteran has been afforded multiple VA dermatology examinations.  

At the time of the 2011 Board decision the Veteran was not afforded VA examinations as to his claims for service connection for insomnia and headaches.  In the 2012 Memorandum decision the Court found that "the Board did not consider the propriety of secondary service connection, instead denying the claim on the basis that there was no evidence of a present disability."  Because of the Veteran's assertions of postservice difficulty sleeping, as to which he was capable of lay observation, remand was required to address such lay evidence but the Court noted that "service connection for insomnia is not warranted - secondarily or otherwise - if there is no present disability."  On remand, the Board was to find whether he had a current disability and, if so, analyze whether service connection was warranted on both a direct and secondary basis.  

As to the claim for service connection for headaches, the Court observed that the Veteran was not given an examination because it found that there was no current disability inasmuch as he had not been treated for headaches since December 2002.  It was noted that the Board had found that "because headaches are not readily observable by laypersons, his opinion regarding the etiology of his headaches are not credible."  However, the Court stated that "the notion that headaches are not capable of lay observation is an unpersuasive basis for rejecting either testimony regarding continuity of symptomatology or a nexus opinion".  

To obtain competent medical evidence, pursuant to the Board's 2013 remand, and in compliance with the Court's 2012 Memorandum decision, the Veteran has been afforded VA examinations as to his claims for service connection for insomnia and headaches.  

In this regard, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), the Board is entitled to presume both the competence of a VA examiner and the adequacy of an examiner's opinion, unless challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  In VA Form 21-4138, Statement in Support of Claim, dated April 23, 2010, the Veteran stated that at the 1979 VA examination the skin of his entire body had not been examined.  As to this, there is evidence that he now has either a form of dermatitis or fungal infection affecting other portions of his body, other than the face, head, and neck; specifically, such nonservice-connected disability affects his trunk.  However, the 1979 examiner did examine the Veteran's face, head, and neck and, as such, it is sufficient for determining the extent and severity of the PFB, which affects only his face, head, and neck but not his trunk, at that time.  Otherwise, the Veteran does suggest that the 1979 examination was inadequate.  The adequacy of the examinations and medical opinions obtained in this case has not otherwise been challenged.  The November 2013 examination of the Veteran with respect to whether he has a sleep disorder did not address the factors mentioned in the June 2013 Board remand, e.g., no complaints or treatment during the recognized period of military service and the complaint of sleeping difficulty during the invalid period of service due to worrying about jobs and the absence of complaints at discharge in June 1979 and for years thereafter.  However, that November 2013 examination found that he did not meet the criteria for a diagnosis of a sleep disorder and, so, there is no harm in not addressing the factors mentioned it the 2013 Board remand.  

The 2013 VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2015).   

In the October 2015 Board remand it was noted that the September 2013 SOC addressing the rating for PFB had found that the July 14, 2010, rating decision retroactively granting service connection and a 10 percent rating for PFB did so on a basis that did not meet the standard of CUE.  Continuing, the RO determined that it would not "undo the grant from 1979," but would also not "seek to compound the error by raising the evaluation to 30 percent from 1979" as this would constitute "another higher unwarranted retropayment."  However, the Board stated in the October 2015 remand that insofar as the RO has allowed the grant of service connection to remain in effect from October 1979, it had to consider the substantive merits of the claim for a higher disability rating from that time.  The RO was directed to issue a Supplemental SOC (SSOC) addressing the merits of the increased rating claim, i.e., a rating in excess of 10 percent for PFB since 1979.  This was done in the April 2016 SSOC issued by the Appeals Management Center (AMC).  In VA Form 21-4138, Statement in Support of Claim, in May 2016 the Veteran contested that adequacy of the AMC's rationale inasmuch as the AMC simply stated that there was no additional evidence warranting a change in the prior determination.  

In reviewing the record as a whole, the Board notes that the September 2013 SOC indicated that the July 2010 retroactive grant of service connection and a 10 percent rating was not in accordance with the law because the Veteran had not appealed the initial 1980 denial of service connection and, so, the effective date should have been the date of the application to reopen that claim, which was September 26, 2002.  

The Board now notes that while the July 2010 rating decision retroactively granting service connection and a 10 percent rating stated that the June 2005 Board decision, which reopened and remanded the claim for service connection for a skin disorder, had found new and material evidence in the form of treatment during the Veteran's honorable service.  However, this is incorrect.  Rather, the 2005 Board decision stated that records of the Veteran service which was not recognizable, having been discharged under conditions other than honorable, could be used not as a basis for granting service connection for disability incurred or aggravated during that period of unrecognized service but to establish continuity of symptomatology.  (See also L. E. Johnson v. Shinseki, 23 Vet. App. 344, 447 (2010) noting that the Court did not have to address the question of "whether evidence of a chronic disease during a period of ineligible service may be considered [] to establish that the chronic disease was initially occurred during a prior, eligible period of service" and whether such evidence could be considered for establishing "continuous symptoms from his eligible period of service.") 

In essence, the Board in 2005 found that evidence during the Veteran's invalid period of service, taken together with his October 2004 videoconference testimony, was sufficient to reopen the claim even though medical evidence since the final and unappealed March 1980 rating decision did not show the continued presence of PFB.  In fact, the Board in 2005 did not find, and there is otherwise nothing of record to suggest, that additional service records had been obtained at any time since the original 1980 RO denial of service connection which would warrant a retroactive grant of service connection.  See generally 38 C.F.R. § 3.156(c).  In any event, that 2005 Board decision cited to a 1979 VA examination and the Veteran's description of his skin condition at his October 2004 videoconference but specifically noted that the medical evidence since the 1980 RO denial did not show the continued presence of PFB.  

The July 2010 rating decision also cited to the 1979 VA examination as well as an August 2005 VA examination, and yet another VA examination in April 2010 (which noted that the Veteran has last been evaluated in 2005 but had been treated by a private dermatology for extensive dermatitis of his body other than his facial area).  

When taken together with the discussion in the original SOC in September 2013 which noted records of a private physician, Dr. C., from 2009 and 2010, it can be ascertained that the RO has done more than simply refuse to readjudicate the increased rating claim on the merits for the time from October 1979 to September 2002; rather, it implicitly found that there was insufficient medical evidence (as noted by the Board in 2005) upon which to award a rating in excess of 10 percent.  In other words, the RO could not create evidence sufficient for rating purposes where none existed.  

Thus, although the Board stated in the 2015 remand that a refusal to adjudicate the merits of the increased rating claim could violate the Veteran's due process rights, and while conceding that the April 2016 SSOC was exceptionally brief, the Board finds that there is sufficient information of record to have put the Veteran on notice that a rating in excess of 10 percent was not retroactively awarded because of the paucity of evidence for rating purposes.  

In the 2013 Board remand it was noted that in March 2013, the Veteran indicated that he continued to see a psychiatrist, Dr. Nyugen, who he alleged had related many of his emotional problems to his PFB and insomnia and the Veteran requested that these records be obtained, as well as treatment from the VA hospital and "elsewhere."  In the Board remand it was stated that the Veteran was to be contacted and asked to identify all private treatment for headaches or insomnia and to identify his past reference in a March 2013 statement to having had treatment "elsewhere."  This was done in a September 9, 2013 RO letter.  

However, in April 2016 the Veteran reported that he had no further information or evidence to submit.  Also, the Board notes that upon being contacted, Dr. N., merely provided a statement setting forth the Veteran's belief that disabilities of his skin had led to depression but nothing more was stated as to the Veteran's service-connected PFB.  

In the Veteran's September 26, 2002, application to reopen his claim for service connection for PFB (after the unappealed March 1980 rating denial) he reported having been treated by Dr. Gilbert Evan, Dr. Kilgore Reed, and having had physical therapy by Jay D. Shearer.  By RO letter in October 16, 2002, he was requested to clarify what he was claiming and to complete and return releases to obtain the aforementioned medical records.  Later in October 2002, the Veteran submitted the private clinical records from these, and other, sources.  These include records of treatment from Dr. J. Carney of treatment in 2009 and 2010 for an unrelated dermatological condition.  It is apparently these records to which the Veteran, in the past, has referred when mentioning "other" sources of dermatological treatment and there is nothing of record which would refute such a conclusion.  

Throughout the appeal period the Veteran has submitted voluminous duplicate copies of many private clinical records, as well as the records obtained by VA from the Social Security Administration (SSA).  Also, in July 2003, pursuant to his request earlier that month, the Veteran was provided a copy of his service medical records.  And, he has submitted duplicate copies of these as well.  

In April 2010 the Veteran signed a release to allow VA to obtain records of treatment for folliculitis and dermatitis in 2009 and 2010 by Dr. J. Michael Carney.  The VA requested these records later in April 2010.  Moreover, in compliance with the June 2013 Board remand, in April 2014 the Board requested, and later received, additional private clinical records from Dr. Nguyen and Dr. Carney.  The Veteran reported having been treated since 2013 at UAMS Medical Center and in June 2014 the RO requested those records, stating that a fee could not be paid, but UAMS Medical Center replied that such records would be provided only after a fee was paid.  

Lastly, in April 2016 the Veteran requested expedited adjudication of his appeal and stated that he had no other information or evidence to submit.  Accordingly, there has been full compliance with the Board's remands.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The Veteran has not identified and the record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that can be obtained.  Thus, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic") if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, a sleep disorder, including, insomnia as well as headaches are not listed as chronic diseases at 38 C.F.R. § 3.309(a).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence, when credible, is competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service, subject to the limitation that the claimed disability is a 'chronic' disease as defined at 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Insomnia, Including as Secondary to PFB

The January 1975 service entrance examination did not indicate insomnia or sleep troubles.  STRs dated during the Veteran's period of honorable service contain no complaints or treatment of sleep problems.  

A November 1977 report of medical history, during his second period of service, reflects that the Veteran reported having or having had frequent trouble sleeping.  The reviewing physician said that the Veteran's sleep troubles were due to his worrying about jobs.  A March 1978 STR, during the invalid period of service, noted that the Veteran had limited back motion due to back pain, as well as loss of sleep.  A June 1979 report of medical history and separation examination did not show any indication of sleep abnormalities or insomnia. 

On VA examination in November 1979 the Veteran reported having constant low back pain which hurt all the time, except when he was asleep.  

Private clinical records include an October 2000 Progress Note which reflects that in evaluating the Veteran for impaired function due to pain caused by a vehicular accident in July 1999 the Veteran reported having trouble getting to sleep and, when he did fall asleep, he had difficulty staying asleep due to upper girdle pain.  He took Vioxx for his pain.  

A Chiropractic Office note in August 2003, prepared following an on-the-job injury as a warehouseman for Target, Inc. that month, reflects that he had cervical and lumbar pain from this injury.  An August 27, 2003, Chiropractic Office note stated that the Veteran reported that taking a pain medication, i.e., Vioxx, helped him sleep better.  

A June 2004 SSA determination noted that the Veteran had a long history of intractable neck and low back pain, and had recently been injured in a MVA.  

In March 2006, the Veteran filed a claim seeking service connection for insomnia, asserting that it "happen[ed] in service."  

In his substantive appeal in December 2008, the Veteran acknowledged that his service treatment records showed that he was treated for trouble sleeping on November 14, 1977 (during his other than honorable period of service), but insisted that he had experienced difficulty sleeping before then and had experienced difficulty sleeping ever since service, leading to the prescription of sleeping medication. 

In September 2010, the Veteran asserted that his service treatment records showed that on November 14, 1977 he was having difficulty sleeping, which he asserted was tantamount to insomnia.  

In VA Form 21-4138, Statement in Support of Claim, dated September 30, 2010, and received on October 1, 2010, the Veteran set for a claim for service connection for an acquired psychiatric disorder which he claimed was secondary to his service-connected PFB (based on an opinion of a private treating psychiatrist).  He stated that his service-connected PFB contributed to and caused him to have difficulty sleeping.  Reportedly, his treating psychiatrist, Dr. Nguyen, had stated that the Veteran's problem of anxiety "was related to the 'devil' coming out of my hair follicles from the [PFB]."  

Dr. Nguyen's statement in July 2010 reflects that the Veteran had been treated for depression.  He had been given medication for a mood disorder.  The Veteran believed that a mood disorder began after he had "difficulty with a rare skin condition" that caused him to be unable to grow a beard or maintain facial hair integrity during service.  He believed that his inability to cope with his skin condition contributed to ongoing depression.  A May 10, 2010 Admission Database reflects that the Veteran related having problems from, in part, difficulty sleeping.  In August 2010 he still had a lot of problems sleeping and frequently awakened with nightmares.  This had been ongoing for the past 20 years, at least a couple of times weekly.   In October 2010 it was reported that he was sleeping a little better and some of his paranoid thoughts had improved.  A July 2011 clinical record noted that he had stopped taking medication three months ago.  He now had difficulty sleeping at night and experience, in part, recurring nightmares.  In May 2013 he reported not sleeping well because he had been without his psychotropic medications for a few months.  

In a September 2013 VA Form 21-4138, Statement in Support of Claim the Veteran reported that he had a sleep disorder due to his PFB, in that he had nightmares.  

On VA examination in November 2013 the Veteran's claim file and electronic VA clinical records were reviewed.  The Veteran reported that he woke up frequently during the night, and had nightmares of snakes, i.e., "a big den of 'em."  He reported awakening being exhausted and related that his bed would be ringing wet."  He would arise at around 4 or 5 a.m., and sometimes earlier.  He ate dinner with daughter then again watched television, i.e., the news and weather, before going to bed between 8 and 10 pm.  It took him 30 minutes to an hour to initiate sleep.  He reported that he did not nap, stating that he was afraid to because he continued to dream about snakes.  He did not report a daytime impairment related to decreased sleep.  The examiner stated that based on chart review and clinical interview, there was not sufficient evidence to meet diagnostic criteria for a sleep disorder.  


Analysis

Initially, it must be observed that the June 2005 Board decision, reopening the claim for service connection for a skin disorder, stated that STRs during the Veteran's period of invalid service could be used to show continuity of symptomatology.  A separate February 2007 decision denied service connection for a low back disorder and on appeal the Court stated that it did not need to decide whether evidence during a subsequent invalid period of service could be used to establish chronic disease during a period of ineligible service or continuous symptoms since an eligible period of service.  See Johnson v. Shinseki, 23 Vet. App. 344, 347 (2010).  

In this appeal the Board will consider evidence during the Veteran's invalid period of service as to whether he had a chronic sleep disorder manifested by insomnia was incurred or aggravated during his first and valid period of service, in addition to whether he had continuous symptoms thereof since the first and valid period of service.  

In this regard, the STRs of the valid period of service are negative for a sleep disorder and insomnia.  As to his second, and invalid, period of service his November 1977 complaint of frequent trouble sleeping was due to his worrying about jobs.  Also, his March 1978 complaint demonstrates that he had lost some sleep due to back pain.  These records, and those of his first period of service even together with the other evidence of record, do not show that he had a chronic sleep disorder, including insomnia, during his first and valid period of service or continuous symptoms thereafter, particularly inasmuch as his complaints during his second period of service had several different causes.  

Also, there is evidence that, at least in recent years, the Veteran has had chronic sleep impairment related to psychiatric disability.  In fact, in numerous pieces of correspondence the Veteran has associated his having insomnia to a psychiatric disability, which he in turn associates with his service-connected PFB.  Further, insomnia is a form of chronic sleep impairment and under the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130, chronic sleep impairment is a symptom for consideration in assigning a rating for acquired psychiatric disabilities.  Thus, to the extent that the Veteran has chronic sleep impairment, in the form of insomnia or otherwise, due to psychiatric disability it is a symptom for rating purposes and may not be used to establish the existence of a separate sleep disorder because this would result in double compensation, otherwise called pyramiding, which is prohibited under 38 C.F.R. § 4.14.  Moreover, the Veteran's claim for service connection for a psychiatric disorder, as due to or aggravated by service-connected PFB, remains pending at this time.  Further, there is substantial evidence demonstrating that he has sleep impairment due to pain from nonservice-connected residuals of multiple postservice injuries.  

The Court's 2012 memorandum decision instructed that the Board's 2011 denial of service connection on the basis that the Veteran did not have a present disability did not account for his lay assertions of having sleeping difficulty inasmuch as the latter is capable of lay observation.  Also, the Court instructed that the Board had not addressed the matter of service connection for a sleep disorder, including insomnia, as secondary to service-connected PFB.  However, the Court specifically limited its' agreement "only insofar as the Board's omission fails to respond to [the argument of secondary service connection]; however, the fact of the matter is that service connection for insomnia is not warranted - secondarily or otherwise - if there is no present disability."  

In this case, there is nothing which connects that Veteran's reported nightmares, such as those which at the 2013 VA examination he related to seeing snakes in his nightmare and which caused him to awaken and so creating his insomnia, to his military service.  That VA examination also noted that he had no reports of daytime impairment related to decreased sleep.  After reviewing the Veteran's chart and a clinical interview, the Veteran did not meet the diagnostic criteria for a sleep disorder.  

Thus, although the Veteran is competent to attest to his having insomnia, he lacks the education, training, and expertise to render a competent opinion which establishes that he has a separate sleep disorder, manifested by insomnia, much less that is due to or aggravated by his service-connected PFB.  In fact, the competent evidence of record establishes that he does not have a sleep disorder, as opposed to insomnia due to a psychiatric disorder.  Stated in other terms, the competent evidence of record does not establish that the Veteran has ever had a chronic sleep disorder manifested by insomnia.  

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) it was held "that when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Id. at 294.  However, in this case, as stated, there is no competent evidence that the Veteran has ever had a chronic sleep disorder manifested by insomnia, including evidence prior to his having claimed service connection.  

Accordingly, the preponderance of the evidence is against a claim for service connection for a sleep disorder manifested by insomnia, on the basis of incurrence during his valid period of service, aggravation during his valid period of service or as caused or aggravated by his service-connected PFB because, again as stated, the preponderance of the competent and credible evidence is against finding that he has ever had a chronic sleep disorder, as opposed to insomnia related either to his nonservice-connected back pain or a nonservice-connected psychiatric disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Headaches

The STRs include a January 1975 entrance examination which shows no indication of headaches.  

In May 1975 the Veteran complained of having had a headache for two days, which a treating physician noted was tension related.  He was given Darvon and to return to the clinic as needed.  There were no further complaints or treatment of headaches during his period of honorable service.  

A STR dated September 1977, from his period of service deemed as under other than honorable conditions, reflects a complaint of having had a headache for the last 48 hours related to his left eye.  The assessment was that he had a headache and he was referred to an optometrist for the eye condition.  He was given Tylenol for the headache.  

A November 1977 report of medical history reflects that the Veteran reported having or having had frequent or severe headaches.  The reviewing physician noted that he had occipital headaches during cold weather.  

A June 1979 report of medical history and separation examination did not show any indication of headaches. 

Following his 1979 discharge from his service, private clinical records show that the Veteran was treated for strains of the cervical and lumbar spine from an October 1993 vehicular accident.  An October 1993 clinical record of the Baptist Memorial Medical Center shows that the Veteran reported that following his September 1993 vehicular accident he had the gradual onset of neck stiffness and headaches.  

A physical therapist for Jay Shearer of Physical Therapy Services reported treatment in November 1993 for cervical and lumbar strains from an October 1993 vehicular accident.  It was also noted that the Veteran complained of cervical and lumbar pain, as well as daily headaches.  

Records from Dr. Evans of Progressive Physical Therapy show that the Veteran was in another MVA in July 1999 and was treated in 1999 and 2000 for sprains of the neck and the thoracic spine.  Riverside Imaging Center cervical spine X-rays series in July 2000 revealed loss of disc height at C3-4, possibly on a chronic basis, and straightening of the cervical spine due to muscle spasm.  

A September 2002 clinical record by Dr. J. T. noted that the Veteran had a bad headache and neck pain.  Treatment records dated December 2002 from Dr. J.T. show that the Veteran complained of headaches.  Dr. J.T. did not indicate a relationship between the headaches and his period of honorable service.  

In October 2002 Dr. A. R. reported that the Veteran related having developed neck pain during service several years ago.  It had responded well to physical therapy but he had a re-exacerbation of neck pain about 2 years ago after being in a vehicular accident.  He related having neck pain with any activity, associated with headaches.  Treatment records from Dr. D. H., dated August 2003, show degenerative changes of the cervical spine.  

SSA records include a record reflecting that a February 2003 report of Dr. J. C. indicated that the Veteran said he was unable to work due to headaches as well as neck and back problems.  

A Chiropractic Office note in August 2003, prepared following an on-the-job injury as a warehouseman for Target, Inc. that month, also reflects that the Veteran complained of headaches as well as neck and low back pain.  

The Veteran underwent a Functional Capacity Evaluation in August 2004 at the Concentra Medical Center after an August 2003 injury to the left side of his neck.  He complained of symptoms of his neck, shoulders, and back.  

On VA general medical examination on September 19, 2004, the Veteran complained of back and neck pain, but did not complained of headaches.  

A May 2005 decision by an SSA Administrative Law Judge found that the Veteran was eligible for SSA disability benefits beginning August 2003 based on an October 2002 application alleging disability beginning in September 2002 due to neck and back pain, and headaches.  

A May 15, 2006, Progress Note from the Betton Clinic noted that the Veteran's presented for a urinary tract infection (UTI) and that his past social and medical history were negative.  Examination of his head, eyes, ears, nose, and throat were negative for headaches. 

In September 2010 the Veteran asserted that his STRs showed that he was experiencing occasional headaches on November 14, 1977.  He speculated that the headaches were of a migraine nature and he asserted that they had continued ever since that time.  

On VA examination in November 2013 for headaches, the Veteran's claim file was reviewed.  It was reported that he had been diagnosed as having tension headaches.  He related having headaches "all the time."  He stated that once a week his headaches required him to avoid loud noises.  He was seen in the military for a tension headache in May of 1975 and treated conservatively without referral.  He was seen again on September 29th with a headache secondary to left eye pain.  He did not take medication for headaches.  When he had a headache he experienced constant pulsating or throbbing head pain, as well as sensitivity to sound.  The headaches could last more than 2 days and were typically on both sides of his head.  

The Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain; rather, they occurred less than once every two months.  He had prostrating attacks of non-migraine headache pain less than once every two months.  The examiner reported at the examination the Veteran was alert and oriented times three with his 10/10 headache and walked normally and unaccompanied and reported he was driving home.  

The examiner observed that that the Veteran was seen during service for a tension headache.  He denied severe or frequent headaches in his history on June 8, 1979.  Records from his primary care physician, Dr. Betton, did not support frequent headaches and there was no referral to a neurologist.  The Veteran was seen for an initial evaluation in Primary care at the VA Medical Center in Little Rock on December 12, 2000.  At that time he reported a history of back and neck pain but no history of headaches.  He did not take medication for chronic headaches.  His headaches were compatible with common tension headaches but not migraine headaches.  The records did not support frequent headaches while in the service nor at the time of his above-noted evaluation in 2000.  Therefore, it was less likely as not that his headaches were related to or aggravated by his service and more likely as not occurred after discharge and were common tension headaches.  

Analysis

As stated above, the Board will consider evidence during the Veteran's invalid period of service in considering whether he had chronic headaches during his valid period of service as well as whether he had continuous symptoms thereof since the first and valid period of service.  

Moreover, in the Court's November 2012 memorandum decision remanding the claim for service connection for headaches it was stated that "the notion that headaches are not capable of lay observation is an unpersuasive basis for rejecting either testimony regarding continuity of symptomatology or a nexus opinion."  The Court observed that the Board had stated that the Veteran was "competent to report suffering headaches since service [but that] because headaches are not readily observable by laypersons, his opinion regarding the etiology of his headaches are not credible.  

In retrospect, the Board concedes that is inappropriately confused competency with credibility.  Correctly stated, a Veteran is competent to report having had headaches since service but if not credible such reports are not sufficient to establish continuity of symptomatology.  In such case, a competent opinion linking his headaches to military service, when as in this case it is not shown that he had chronic headaches during his valid period of service or continuity of headaches after service, requires medical training, education or expertise.  Generally see 38 C.F.R. § 3.159(a)(1) and (2) (2015); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), Layno v. Brown, 6 Vet. App. 465, 471 (1994), and Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  

The Veteran has asserted that the November 1997 STR documenting a complaint of headaches shows that he had migraine headaches, and that they continued thereafter.  However, to the extent that it is asserted that such headaches had their onset in November 1977, this was during his second period of service which is not considered valid for the basis of an award of service connection as having been incurred, or even aggravated, during that period of service.  To the extent that he asserts that it is evidence of continuity of symptomatology it must be observed that his single and isolated complaint of a headache during his valid period of service was related to nothing more than tension.  Also, another complaint of a headache, in September 1997 and also during his service which is not recognized as valid, shows that a headache he had at that time was related to problems with his left eye.  There is nothing in the record which suggests that such a complaint, related to an ocular problem, is otherwise evidence of continuity of symptomatology of the isolated tension headache he had during his recognized service two years earlier.  Moreover, despite his speculation that the November 1997 complaint of a headache was actually a manifestation of migraine headaches, the reviewing physician at that time associated the headache with the Veteran's exposure to cold weather.  Because unlike that reviewing physician the Veteran lacks the education, training and expertise, his speculation that the headache in November 1977 was a migraine headache is not competent, whereas the statement of the reviewing physician is competent and weighs against the claim.  

Although there is a single clinical notation during the Veteran's valid period of service of a tension headache, the STRs fail to demonstrate the combination of manifestations sufficient to identify a chronic headache disorder during that period of active service.  The Veteran did not complain of headaches at the time of his separation from his invalid period of service in June 1979.  In this regard, "the more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997).  

Following service the record is devoid of any contemporaneous evidence of headaches until after the first of two vehicular accidents, causing injury to the cervical and lumbar spinal segments.  Indeed, the Board gives greater credence and probative value to the history which the Veteran related in October 1993, which was his first postservice complaint of headaches, that his headaches as well as neck stiffness gradually developed in 1993 after the first of his two postservice vehicular accidents.  This stands in stark contrast to his more recently related history that he has had continuous headaches since service.  In fact, the clinical evidence shows the progression of cervical spine disability following each of the two postservice vehicular accidents.  Since consistency is the hallmark of credibility, and because the Veteran's history has varied greatly over time, the Board finds that the Veteran's statements and testimony of continuous headaches since his military service are not credible.

Superficially the October 2002 clinical record of Dr. A. R. could suggest that that Veteran developed headaches during service.  However, that record actually states that the Veteran reported having developed neck during service; but went on to state that there was an exacerbation of neck pain after a vehicular accident two years earlier, thus apparently the 1999 vehicular accident rather than the 1993 accident, and that the Veteran now had neck pain with associated headaches.  This is far too vague to conclude that the physician was opining that the Veteran had chronic headaches which were related to military service, much less the Veteran's valid period of service as opposed to his second period of service which is not considered valid for VA purposes.  Moreover, a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise).  

While posited as lay evidence, the Veteran's belief that the inservice tension headache in 1975 was a precursor of his current headaches is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  Moreover, the Veteran has repeatedly neglected to mention the history he initially related to postservice treating physicians linking his headache to a postservice injury.  

Moreover, it is significant to note that there is a lapse of more than a decade following the Veteran's discharge in 1979 and his first postservice complaint of headaches in 1993.  However, this alone is not a basis for denying service connection.  The history of continuous symptoms since service is contradicted by a service separation examination and the earliest postservice evidence linking headaches to a postservice injury.  Rather, the evidence demonstrates that onset of headaches beginning only many years after service and at least the first to two postservice injuries of the cervical spine.  Further, the only competent evidence addressing the etiology of any headaches is that of the 2013 VA examiner, who reviewed the entire record and considered the inservice complaints of headaches during both the Veteran's the valid and invalid periods of military service.  Moreover, the examiner considered the fact that the Veteran did not complain of headaches at the time of his service discharge examination in 1979, the long absence of complaints after service, and when seen by VA in 2000.  

The 2013 VA examiners opinion was that the Veteran had no more than common tension headaches.  In fact, the examiner specifically noted that the Veteran had been seen for a tension headache in 1975 during the Veteran's valid period of service.  Nevertheless, and after considering all the evidence, the examiner opined that the current tension headaches were less likely as not related or aggravated by military service, and were of postservice origin.  The Board concurs with the opinion because, as noted by the VA examiner, there is both no contemporaneous corroborating evidence of headaches and, equally significant, when he first complained of headaches after service they were linked to the first of two postservice vehicular injuries of his neck.  

Moreover, the Veteran has not reported having had a contemporaneous medical diagnosis of chronic headaches during service, and he has not described symptoms supported by a later diagnosis by a medical professional, as opposed to a private physician's merely recording a clinical history related by the Veteran.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Posited against the negative VA medical opinion is the Veteran's interpretation of the medical evidence which is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence, nor lay evidence which is both competent and credible that establishes continuity of symptomatology or the required nexus between the inservice headache and the current tension headaches.  

Accordingly, the Board concludes that the lay evidence is not credible for the purpose of establishing that the Veteran had chronic headaches during his valid period of military service or to establish continuity of symptomatology.  At issue then, is whether the Veteran's current headaches can be related to service by competent medical evidence.  However, there is no competent and persuasive opinion of record showing a relationship between the Veteran's currently diagnosed tension headache and his valid period of military service.  

Thus, the Board finds that the opinion of the recent VA examiner outweighs, for the reasons explained, the credibility of the Veteran's statements of chronicity of headaches during service and putative continuity of headaches thereafter.  

In sum, the Board does not question that the Veteran had a headache during his valid period of service.  He contends that his current tension headaches are the same as his headache in 1975, as opposed to being due to one or more postservice injuries following which headaches are shown.  However, in this case there is no credible manner by which it can now be found that what he has now is the result of his military service, as opposed to being due to some other possible etiology, e.g., from cause(s) of postservice origin.  So, the Board is without a basis upon which to predicate entitlement to service connection for headaches.  

Accordingly, the preponderance of the evidence is against a claim for service connection for headaches.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Initial Rating in Excess of 10 percent for PFB

Background

STRs show that the Veteran was seen on February 11, 1977, complaining of bumps on his face.  He was diagnosed with PFB and issued a shaving profile.  He was seen on numerous subsequent occasions for PFB following his period of his honorable service.  This includes his having been seen in September 1977 when it was reported that he had moderate PFB, which was worse when he was in the field, and in October 1977 when he reported getting bumps on his face and neck from shaving, and he sought renewal of a shaving profile.  However, an examiner was unable to see any bumps on the Veteran's face or neck because he had a full growth of hair.  

In May 1978 the Veteran reported that shaving would make his face break out.  He had numerous bumps on his face and neck.  He was given a 90 day shaving profile in May 1978, instructing that facial hair should be removed on Mondays and Thursdays in such a manner as to leave facial hairs no longer than 1/8 of an inch.  Trimming with scissors was recommended.  A January 1979 STR shows that he had a permanent profile for PFB and on examination his face was smooth.  The assessment was that his PFB was controlled.  He was to trim his beard with clippers.  

The initial claim for service connection for PFB was received on October 18, 1979.  

On VA examination in November 1979 the Veteran reported that he had a rash on his face and that shaving made it worse.  He related having had mandatory shaving rules during service and began having problems due to PFB.  He had continued to have problems since then.  He related that during service he had seen physicians on numerous occasions for this problem and, eventually, obtained a permit to have a beard.  He had continued to wear a beard until the present time.  He trimmed his hair on his lower neck with barber's clippers.  The examiner stated that the Veteran had PFB which could have very well been exacerbated during service due to mandatory shaving rules.  The extent of his present disease was that he had a moderate amount of granulomatous inflammation on his lower neck.  His beard area, as far as his cheeks and chin, seemed to be in good condition at the time of the examination.  

An unappealed March 1980 rating decision denied service connection for a skin disorder.  He was notified of that decision by letter dated March 25, 1980.  

Application to reopen service connection for PFB received on September 25, 2002. 

The Veteran was notified by RO letter of February 3, 2003, of a January 2003 rating decision denying reopening of the claim for service connection for PFB.  

On VA general medical examination on September 19, 2004, the Veteran's skin was normal.  His head, face, and neck were unremarkable.  

At the October 2004 Board videoconference the Veteran testified that he had not had problems shaving prior to military service but during service shaving so badly irritated his skin that that he often had facial cuts and he was given a physical profile precluding shaving.  He continued to have such problems throughout his military service.  He still had razor bumps and ingrown hairs.  Pages 3 and 4.  The Veteran testified that currently he could only shave "so many times a week."  Page 4.  He did not shave all the way down but kept a short beard.  His facial area continued to be irritated.  Page 5.  Every time he shaved, even when using clippers, he would cut through bumps, resulting in bleeding.  Pages 5 and 6.  

A Board decision in June 2005 found that there was new and material evidence to reopen the claim and, prior to de novo adjudication, remanded the claim for a VA nexus examination.  

On VA dermatology examination on August 2, 2005, the Veteran's chart was reviewed.  He related that when he started to shave upon entry into military service in 1975 he developed PFB of the beard area.  He reported having been given numerous temporary shaving profiles.  He could not remember, and the examiner could not find in his chart, whether he had been given any creams during service.  Since service he continued to do what the inservice profiles had instructed him, which was to use clippers, to keep his facial hair at a short length, twice weekly.  He reported that he always had red, angry papules in his beard area.  He often had to use tweezers to pull out ingrown facial hairs, and often had extrusion of pus from the lower beard area.  However, he had never been required to use topical or oral antibiotics.  He also washed his face regularly with an over-the-counter (OTC) facial wash, which he reported provided some help.  He reported that he did not have flare-ups but that the PFB was constantly present.  

On physical examination the Veteran had erythematous papules that were confined to the lower beard area and fibrous papules in the upper beard area.  There was no pain to manipulation and there was no fluctuance.  The course of the condition had been chronic and unremitting.  The treatment had been mainly avoidance of shaving, using clippers, tweezing out hairs, and washing his face with an OTC washing liquid.  Over the last 12 months he had only used the foregoing.  The total body surface area affected was approximately 5 percent.  The exposed body surface area affected was approximately 7 to 8 percent.  Acne and chloracne, and scars were not involved.  The examiner observed that clinical tests were not conducted and that photographs were not indicated.  

Progress Notes from the Betton Clinic of April 1, 2004; May 3, 2004; June 21, 2004; July 26, 2004; July 12, 2005; and March 13, 2006, noted that the Veteran's integument was without abnormality.  A May 15, 2006, Progress Note reflects that he had no rashes or exudative lesions.  

In VA Form 21-4138, Statement in Support of Claim, dated in April 2006 the Veteran reported that he was currently wearing a beard, not by choice but because it hid some of his facial bumps, ingrown hairs, and inflammation.  His skin disorder had been ongoing for the past 30 years.  

September 2006 and April 2007 Progress Notes from the Betton Clinic reflects that the Veteran had a hyperpigmented rash on his trunk and flanks, for which he was given Elidel cream.  

In VA Form 21-4138, Statement in Support of Claim, dated and received in December 2010, the Veteran reported that his treating dermatologist, Dr. J. Carney had prescribed topical ointment for the Veteran.  

Records of treatment of the Veteran in 2009 and 2010 by Dr. J. Carney show that the Veteran had an unrelated dermatological condition which affected his legs and back.  He was given varying lotions to apply to those areas.  The most common diagnosis in the treatment notes was psoriasis.  Included was an April 2010 treatment record showing that the Veteran inquired whether if having dermatitis was the reason for his ingrown hair [the service-connected PFB].  Also, in a May 2010 statement Dr. C. C. opined that after examining biopsies the skin changes were those of slight spongiotic dermatitis, probably subacute.  There was slight superficial perivascular dermatitis with psoriasiform hyperplasia of the epidermis with slight spongiosis.  Parakeratosis was present.  It was opined that these changes could be those of nummular dermatitis.  A spongiotic drug eruption could not be completely excluded.  It was stated that psoriasis with spongiosis had been seen to appear somewhat similar to this, and this should be excluded as well.  The diagnosis of mycosis fungiodes was not favored.  Nothing in these records indicates, or even suggests, that the Veteran was treated or even evaluated for PFB or any dermatological signs or symptoms of the face, head or neck.  In fact, a March 2013 report of a shave biopsy from the Veteran's back contains a handwritten notation that the biopsy, yielding a diagnosis that the findings were compatible with lymphatoid drug reaction, suggested that information as to all of the Veteran's drugs, including prescription medications, should be collected and reviewed to consider which were most likely to produce this diagnosed skin disorder.  A November 2013 treatment note indicated that the Veteran was taking steroids but for his eyes, in pill form, and eye drops.  

On VA dermatology examination on April 14, 2010, the Veteran reported that his PFB had progressed, because he had a classic rash in the bearded area of the face and neck with fibrous papules coalesced in this area which were pruritic.  He reported that he usually applied Eucerin twice daily to his rashes.  He kept a beard most of the time.  He reported having intermittent flare-ups, at which times he treated the problem with local care.  He also noted that he had an extensive dermatitis involving the remaining portions of his body, for which he was seen a private dermatologist and he reported having been diagnosed with dermatitis for which he was issued antifungal medication.  This was a different rash and not felt to be related to his PFB but was an eczematous type rash associated with dryness involving most of his body.  

On physical examination the Veteran had coalesced small hyperpigmented papules over the anterior neck region with scattered papules in the bearded region of the face.  The remaining skin did not have any inflamed follicles.  He had an extensive eczematous type rash over the remaining portion of his body which the examiner felt was not related to the PFB but, rather, to his "dermatitis/fungus."  The total body surface area for the rash involving the head and neck was 5 percent, and a total exposed body surface area for this rash of the head and neck was 7 to 8 percent.  There was no significant scarring from this PFB rash, and there were no functional restrictions from this PFB rash.  The diagnosis was PFB of the head and neck.  The examiner noted that in response to a query as to whether the PFB had increased, that the Veteran stated that he had more symptoms but, physically, it did not appear that it had increased significantly.  

In VA Form 21-4138, Statement in Support of Claim, in June 2010 the Veteran stated that his keloid dermatitis and eczema started on his face during service, and then spread to his "legs, torso, arms, face, etc. in the 1980's."  

Treatment records of Dr. Nguyen in October 2010, for psychiatric disability, note that the Veteran had problems with arthritis and his eyes, and was being treated with steroids.  

Rating Principles

Pseudofolliculitis barbae is a bacterial disorder occurring chiefly in the beard.  See Butts v. Brown, 5 Vet. App. 532, 536 (1993).  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service- connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  

Time Line

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended.  The criteria for evaluating scars were again amended effective October 23, 2008, and these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  In this regard, the July 2010 rating decision retroactively granting service connection and a 10 percent rating for PFB noted that the claim for an increased rating had been received on January 5, 2009.  However, because the rating criteria, as revised, can only apply after their respective effective dates of August 30, 2002, and October 23, 2008, all three sets of rating criteria must be applied, i.e., prior to August 30, 2002 as well as from that date to October 23, 2008, and after October 23, 2008.  

Thus, for rating scars there are (1) criteria prior to August 30, 2002; (2) criteria from August 30, 2002, until October 22, 2008; and (3) criteria since October 23, 2008 [as to the latter these only apply to claims filed on or after October 23, 2008].  For other skin disorders there are (1) criteria prior to August 20, 2002; and (2) criteria since August 30, 2002.  

Criteria Prior to August 30, 2002

Under the criteria in effect prior to August 30, 2002, Diagnostic Code 7814, tinea barbae, was to be rated as for eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  

Diagnostic Code 7806, eczema, provided that with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area a noncompensable rating was warranted.  With exfoliation, exudation or itching, if involving an exposed surface or extensive area a 10 percent rating was assigned.  With exudation or itching constant, extensive lesions, or marked disfigurement a 30 percent rating was assigned.  

Under the version of Diagnostic Code 7806 in effect prior to August 30, 2002, a 50 percent disability rating for eczema is awarded when either (1) the condition manifests with "ulceration or extensive exudation or crusting, and systemic or nervous manifestation," or (2) the condition is "exceptionally repugnant."  The first prong is, therefore, an objective assessment, based on the severity of the appellant's medical symptoms.  The second prong is a subjective assessment based on how others respond to the appellant's condition.  Neither the regulations nor the Court's precedential case law provides any guidance as to how the second prong of the test is to be interpreted or applied."  Buczynski v. Shinseki, 24 Vet. App. 221, 223 (2011) (addressing the criteria for rating skin disabilities in effect prior to August 30, 2002).  

"[T]he term 'exceptionally repugnant' as used in DC 7806 (1995) is not a medical term and the Board is competent to make this determination based on the description of the condition as contained in the record."  Buczynski v. Shinseki, 24 Vet. App. at 226.  Exceptional repugnance "is a determination of how a lay observer would subjectively respond to the appellant's disability.  The percentage of visible areas of the body affected should not be the only factor in this determination.  Buczynski, at 228.  

In Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) it was held that, in light of 38 C.F.R. § 4.1, in determining entitlement to a 30 percent rating under DC 7806 "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed, in terms of whether there is 'marked disfigurement' (sufficient itself for a 30 percent rating) under DC 7806 or 'severe' scarring under DC 7800.  Periodicity is only one factor to be considered [others are] the virulence, frequency of the outbreaks, and the size of the lesions."  

Under the old criteria for rating eczema, "constant itching was one of the rating criteria for a 30 percent rating but did not have to be shown by excoriation.  Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Under the rating criteria in effect prior to August 30, 2002, Diagnostic Code 7800 provided that disfiguring scars of the head, face or neck warranted a noncompensable rating when slight.  When moderately disfiguring, 10 percent was assigned; and when severe, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles a 30 percent rating was assigned.  A 50 percent rating was warranted if there was complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  

Diagnostic Code7803 provided that 10 percent was assigned for superficial, poorly nourished scars with repeated ulceration.  Diagnostic Code 7804 provided for a 10 percent rating for scars which were superficial, tender and painful on objective demonstration.  Diagnostic Code 7805 provided that other scars were rating on limitation of function of the part affected.  

Criteria Since from August 30, 2002

Effective August 30, 2002, Diagnostic Code 7813 provided that dermatophytosis, including tinea barbae (of the beard area) was to be rated as disfigurement of the head, face, or neck under Diagnostic Codes 7800; or scarring under Diagnostic Codes 7801, 7802, 7803, 7804 or 7805, depending on the predominant disability.  

Diagnostic Code 7806 provided that dermatitis or eczema warranted a noncompensable evaluation when involving less than five (5) percent of the entire body or less than five (5) percent of exposed areas affected, and; no more than topical therapy has been required during the past 12 month period.  Or, rate as disfigurement of the head, face or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, 7805) depending upon the predominant disability.

A 10 percent rating is warranted when affecting at least five (5), but less than twenty (20) percent, of the entire body, or at least five (5) percent, but less than twenty (20) percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six (6) weeks during the past twelve (12) month period.  A 30 percent rating was warranted when twenty (20) to forty (40) percent of the entire body or twenty (20) to forty (40) percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six (6) weeks or more, but not constantly, during the past twelve (12) month period.  A 60 percent rating when more than forty (40) percent of the entire body or more than forty (40) percent of exposed areas are affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past twelve (12) month period.  

Under the rating criteria which became effective on August 30, 2002, for the evaluation of disfiguring scars of the head, face or neck, Note 1 to Diagnostic Code 7800 provides that consideration is to be given to eight (8) characteristic of disfigurement.  These are:
	(1) scar 5 or more inches (13 or more centimeters (cms.) in length;
	(2) scar at least one-quarter (1/4) inch (.06 cms.) wide at widest part;
	(3) surface contour of scar elevated or depressed on palpation;
	(4) scar adherent to underlying tissue;
	(5) skin hypo- or hyper-pigmented in an area exceeding six (6) square (sq.)
      inches (39 sq.cms.)
	(6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
      exceeding six (6) sq. inches (39 cms.)
(7) underlying soft tissue missing in an area exceeding six (6) sq. inches (39 
      sq. cms.)
	(8) skin indurated and inflexible in an area exceeding six (6) sq. inches (39 
      sq. cms.).  

38 C.F.R. § 4.118, Diagnostic Code 7800; effective August 30, 2002. 

Under the rating criteria which became effective on August 30, 2002, under then Diagnostic Code 7800 a 10 percent rating is warranted for disfiguring scars of the head, face or neck which have one of the eight (8) characteristics of disfigurement.  

A 30 percent rating is warranted for disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two (2) or three (3) characteristics of disfigurement.  

A 50 percent rating is warranted for disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features of paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four (4) or five (5) characteristics of disfigurement.  An 80 percent rating is warranted for disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three (3) or more features of paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six (6) or more characteristics of disfigurement.  

Under Diagnostic Code 7803 a 10 percent rating is the only and maximum rating for scars which are superficial and unstable.  Under Diagnostic Code7804 a 10 percent rating is the only and maximum rating for scars which are superficial and painful on examination.  Notes Diagnostic Codes 7803 and 7804 provide that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar and that a superficial scar is one not associated with underlying soft tissue damage.  

Diagnostic Code 7805 provided that other scars (not covered in Diagnostic Codes 7800 through 7804) are to be rated on the basis of limitation of function of the affected part.  

Scar Rating Criteria as of October 23, 2008

Since October 23, 2008, Diagnostic Code 7813 provides for rating for various forms of dermatophytosis, including tinea barbae, of the beard area, and allows for rating on the basis of disfigurement of the head, face, or neck under DC 7800; or as scars under DCs 7801, 7802, 7803, 7804 or 7805; or rated as dermatitis under DC 7806, depending upon the predominate disability.  

Since October 23, 2008, Diagnostic Code 7800 provides that scars of the head, face, or neck from burns or other causes, or other disfigurement of the head, face, or neck when manifested by one characteristic of disfigurement warrant a 10 percent rating.  Thirty (30) percent is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Fifty (50) percent is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement an 80 percent rating is assigned.  

Note 1 to DC 7800 provides that for rating purposes the 8 characteristics of disfigurement are (1) a scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.) (effective as to claims file on or after October 23, 2008).  

Note 4 to DC 7800 provides for separately evaluating disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code (effective as to claims file on or after October 23, 2008).  Note 5 to DC 7800 provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation (effective as to claims file on or after October 23, 2008). 

Under Diagnostic Code 7804 one or more scars that are unstable or painful warrant a 10 percent rating; and three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating (effective as to claims file on or after October 23, 2008).  

Note 1 to DC 7804 provides that an unstable scar is one which, for any reason, there is a frequent loss of covering skin over the scar.  Note 2 to DC 7804 provides that that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 to DC 7804 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may receive additional evaluation under DC 7804 when applicable.  

Diagnostic Code 7805 provides that as to other scars, including linear scars, and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804, evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800 through 7804 under an appropriate diagnostic code.  

Because Diagnostic Code 7806, dermatitis, provides for rating based on criteria set forth therein or on the basis of disfigurement of the head, face, or neck under DCs 7800 or on the basis of scarring under DCs 7801, 7802, 7803, 7804 or 7805, even if a skin condition causes scarring, a claimant is rated only as to either his skin condition or the disfigurement or the scarring, whichever is predominant.  Otherwise stated, a claimant is not entitled to a rating for both.  Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).  

The current Diagnostic Code 7806 provides that when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is assigned.  

When there is at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period a 30 percent rating is assigned.  

When there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period a maximum 60 percent rating is assigned.  

In Johnson v. McDonald, 27 Vet. App. 494, 502 (2016) the Court found that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  Johnson v. McDonald, 27 Vet. App. 494, 504 (2016)

Compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  The VA Adjudication Procedures Manual (M21), provides that the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder" citing to M21-1, Part III, subpt. IV, ch. 4, sec. J(3)(f).  "[T]he types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs."  Compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs."  Warren v. McDonald, No. 13-3161, slip op. at 4 and 5 (U.S. Vet. App. May 10, 2006) (panel decision) (in which oral ingestion of Lamisil was deemed to be "systemic" therapy for treatment of Onychomycosis).

Parenteral is defined as not through the alimentary canal but rather by injection.  DORLANDS at 1324.  Williams v. Nicholson, No. 05-2359, slip op. (U.S. Vet. App. Sept. 28, 2007) (nonprecedential memorandum decision).

Evaluation Prior to August 30, 2002

The Board finds that under the criteria in effect prior to August 30, 2002, a rating in excess of 10 percent was not warranted.  There was little contemporaneous evidence for rating purposes but the evidence simply did not show that the Veteran had exudation or that he had both constant itching with extensive lesions, or that he had marked disfigurement.  The 1979 examination found a moderate amount of lower neck inflammation but his beard area was in good condition.  Thus, he did not have marked disfigurement.  Accordingly, a 30 percent rating was not warranted on the basis of the criteria for evaluation of eczema under Diagnostic Code7806.  Similarly, he did any disfigurement of the eyelids, lips or auricles or otherwise have severe disfigurement which would have warranted a 30 percent rating under Diagnostic Code7800.  Moreover, any scarring was not shown to produce any functional limitation of his chin, jaws, or neck nor was any scarring poorly nourished or manifested by repeated ulceration.  

The Board has considered the Veteran's statements and his 2004 testimony that he has always had multiple scars of the facial area and that such scars have been painful, as well as cutting himself, with resultant bleeding, when he used clippers to trim his beard.  To the extent that he desires a separate 10 percent rating for each such scar, the rating criteria required that a rating based on a painful scar required objective evidence of such pain and, here, there was no such evidence.  Moreover, the evidence does not show that he applied any medication to the affected area, and in fact at the 2005 VA dermatology examination he reported never having used topical or oral antibiotics and, also, that examination found no pain on manipulation of papules in his upper and lower beard areas.  


August 30, 2002 to October 23, 2008

During this relevant time frame, the evidence does not indicate that there was any increase or significant change in the Veteran's service-connected PFB.  Although he testified in 2004 that his facial area continued to be irritated, and he cut facial bumps when trimming his beard, the 2005 VA dermatology examination found that there was no pain on manipulation of erythematous papules of the lower beard area or of fibrous papules in the upper beard area.  

Under the criteria for rating scars which were in effect from August 30, 2002, to October 23, 2008, the evidence did not establish that under the version of Diagnostic Code 7800 then in effect that the Veteran had any visible or palpable tissue loss.  For a rating of 30 percent not only was this required but he would also have had to have either gross distortion or asymmetry of the nose, chin, forehead, eye or ear and there is virtually no evidence that he has ever had such; or alternatively, he must have had two or three of the characteristics of disfigurement and this is also not shown.  Further, under the version of Diagnostic Code 7803 a 10 percent rating was the highest assignable for superficial and unstable scars, even though in this case no scarring was shown to be unstable, and a 10 percent rating was the highest assignable for painful scars.  Moreover, there was no scarring which was shown to produce any functional limitation of his chin, jaws, or neck.  

Likewise, during the relevant time period a higher rating was not warranted on the basis of an evaluation for dermatitis or eczema under Diagnostic Code 7806 because, contrary to the Veteran's statements, the VA examination in 2005 found that the total body surface area affected was 5 percent and the total exposed body surface area affected was only 7 to 8 percent.  This if far short of the required 20 to 40 percent, for either areas, required for a 30 percent rating.  

Lastly, there is evidence that the Veteran had used corticosteroids creams.  While the Veteran has suggested, or at least implied, that this was for his service-connected PFB the evidence proves otherwise.  The records of his private treating source clearly document that his application of corticosteroids and any other topical creams was to his trunk and his legs.  The evidence shows that this area was affected many years after service, beginning in about 2006, and was not, as the Veteran avers, a spreading of his service-connected PFB to other areas of his body.  As noted, PFB is a bacterial infection and the private clinical records show that the trunk and legs were manifested by another form of dermatological disease.  Thus, a rating in excess of 10 percent is not warranted based on treatment, beginning many years after service, for his nonservice-connected dermatological condition affecting his trunk and legs.  Moreover, the 2010 VA examiner also stated that the dermatological condition affecting the rest of the Veteran's body, i.e., other than the beard and neck areas, was not related to the service-connected PFB.  There is no competent medical evidence to the contrary.  

Since October 23, 2008

The most recent VA dermatology examination, in 2010, found that there was no significant scarring from the Veteran's service-connected PFB and, additionally, that there were no functional restrictions.  While the Veteran reported that he had more symptoms at that time, the examiner opined that it did not appear that the condition had increased significantly.  That examination found some small coalesced hyperpigmented papules of the anterior neck and some scattered papules in the beard region.  However, the total body surface area was only 5 percent and the total exposed body area was again no more than 7 to 8 percent.  

Furthermore, although the Veteran reported that his PFB was pruritic, i.e., caused itching, there is nothing in the report of the 2010 VA dermatology examination report which would indicate that there was visible or palpable tissue loss or any distortion or asymmetry of facial features, or, indeed, any of the eight characteristics of disfigurement.  Also, while the Veteran reported using Eucerin, this is not a corticosteroid; rather, it is a skin moisturizer.  

Thus, a rating in excess of 10 percent is not warranted under any criteria for rating skin disorders which were in effect as of October 23, 2008.  

Accordingly, the preponderance of the evidence is against the assignment of a schedular rating in excess of 10 percent at any time during since service connection was retroactively granted as of October 18, 1979, date of receipt of the Veteran's original claim for service connection.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's belief that his disability is worse than the assigned rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  Thus, the Board finds that the currently assigned rating is appropriate.  

While the criteria for the skin disorder does not exhaustively list all possible symptoms, they address the relevant treatment and extent of involvement in determining the impact of the disability and the evidence before the Board does not establish that a mere description of the symptomatology creates a substantially different picture than that encompassed by the criteria for rating disorders of the skin.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected disorder is adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorder or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Rather, the rating criteria adequately encompass the severity, if not all of the reported symptoms.  Moreover, the rating criteria provide for ratings greater than that assigned, which may be awarded should there in the future be greater functional impairment due to the service-connected skin disorder.  Also, the Veteran has not described any unusual or exceptional features associated with his disability or described how the disability affects him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013)), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the impairment from service-connected disabilities.  However, in this case, the Veteran's only service-connected disorder is his PFB.  

Finally, although the Veteran has alleged that his is unemployable, his focus has been on the findings of an award of SSA disability benefits.  However, that award was not limited to his service-connected PFB but was based primarily on disability from nonservice-connected cervical and lumbar spine disabilities for which service connection is not in effect.  Moreover, entitlement to a TDIU rating was previously denied in the April 2011 Board decision and the Veteran did not appeal that determination to the Court, although he did appeal other denials in that Board decision to the Court.  Moreover, the record shows that the RO is now in the process of gathering employment information in connection with a renewed claim for a TDIU rating but has not yet had the opportunity to adjudicate that renewed TDIU claim.  Thus, the Board will not now address that matter.  


ORDER

Service connection for a sleep disorder manifested by insomnia, to include as secondary to service-connected PFB, is denied.  

Service connection for headaches is denied. 

An initial evaluation in excess of 10 percent for PFB is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


